On September 17, 1982, the court entered judgment for the plaintiffs listed below:
Plaintiff Gross Amount of Judgment Net Amount (after tax deduction]
Nelson Beebe $ 5,530.08 $ 4,879.48
Ben Driskell 53.65 47.34
Samuel Elliston 1,719.53 1,517.23
Charles Krause 9,977.59 8,803.76
George Latham, Jr. 12,330.59 10,879.93
Andrew Merdo 1,438.49 1,269.26
Thomas Reed 10,275.48 9,066.60
It was further ordered that judgment be entered for plaintiffs, payable to the AFGE Legal Representation Fund, for attorney fees of $9,399.00 and costs of $221.12, a total of $9,620.12.
Following transfer of cases pending before the Indian Claims Commission to the Court of Claims pursuant to Pub. Law. No. 95-69, 91 Stat. 273, the following judgment orders were entered: